Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-15and 18-31 are allowed.

	The present invention is drawn to a catalyst compound represented by Formula (I) shown below where M is a group 4 metal.  Another embodiment of the invention is a catalyst system comprising an activator and the catalyst compound.  Another aspect of the invention is a process for the production of an ethylene alpha-olefin copolymer comprising polymerizing ethylene and at least one C3-C20 alpha olefin by contacting the ethylene and the at least one C3-C20 alpha olefin with the catalyst system.  See claims for full details.  

                                                        
    PNG
    media_image1.png
    106
    183
    media_image1.png
    Greyscale


Kuchta et al. (US 7,045,583) teaches phenoxy amide-amine compounds represented by the formula shown below.  Whereas compounds of the present invention contain an ethylene bridge between the phenoxy ring and the amine nitrogen, prior art compounds contain a methylene bridge (C(R9)2) between the phenoxy ring and the amine nitrogen.  Therefore, Kuchta et al. does not teach the compound of instant claims. 
                                                        
    PNG
    media_image2.png
    96
    151
    media_image2.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        March 22, 2021